DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 03/06/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/461,722 filed 2/21/2017. 
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 3/06/2020, 9/30/2020, 11/24/2020, and 12/22/2020 has been considered.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 10,510,582 (“PAT ‘582”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of PAT ‘582 teach the device structure of claims 1 and 2 as follows:
	
Instant Application
US Patent No 10,510,582
Claim 1. A substrate for RF devices comprising:

a polycrystalline ceramic core;  

a first  adhesion layer coupled …;  
a conductive  layer coupled …;  

a second adhesion layer …;

a barrier layer …;  

a bonding layer coupled to the barrier layer; 

and a  substantially single crystalline … 


Claim 2. wherein the polycrystalline ceramic core comprises polycrystalline aluminum nitride. 






a polycrystalline ceramic core;  

a first  adhesion layer encapsulating …;  
a conductive  layer encapsulating …; 
 
a second adhesion layer …;

a barrier layer …;  

a bonding layer coupled to the barrier layer; 

and a  substantially single crystalline … 

 
Claim 2. wherein the polycrystalline ceramic core comprises polycrystalline aluminum nitride. 


7.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 9 of U.S. Patent No. 10,297,445 (“PAT ‘445”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 9 of PAT ‘445 teach the device structure of claims 1 and 2 as follows:
	
Instant Application
US Patent No 10,297,445
Claims 1. A substrate for RF devices comprising:

a polycrystalline ceramic core; 
 
a first  adhesion layer coupled …;  

a conductive  layer coupled …;  

a second adhesion layer  coupled …;

a barrier layer coupled …;  




and a substantially single crystalline ... 


Claim 2. wherein the polycrystalline ceramic core comprises polycrystalline aluminum nitride. 





….
a polycrystalline ceramic core;  

a first  adhesion layer coupled …;  

a conductive  layer coupled …; 
 
a second adhesion layer  coupled …;

a barrier shell coupled …;  



and a  substantially single crystalline ... 

 
Claim 2. wherein the polycrystalline ceramic core comprises polycrystalline aluminum nitride. 




Allowable Subject Matter
7.	Claims 12-19 are allowed.
8.	Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMED N SEFER/Primary Examiner, Art Unit 2893